DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 11/09/2021, in response to claims 1-5, 7-13 and 15-21 rejection from the final office action (09/16/2021), by amending claims 1, 7-8, and 15-16 is entered and will be addressed below. 
The examiner notices the AFCP 2.0 submission is after an interview (11/08/2021) and Applicants did not adopt the suggestion made by the examiner made during the interview. Applicants further did not respond to the comment made by the examiner in the advisory action (11/19/2021).

Election/Restrictions
Claim 14 remains withdrawn from further consideration pursuant to 35 CFR 1.142(b), as being drawn to nonelected Species 2.

Claim Interpretations
Independent claims 1, 8, 15 each recites “a coating coated on at least part of the electrode …” and then later define the coating location. However, this does not exclude the coating on the other part of the electrode other than the stated coating location. Furthermore, the electrode may not be planar or may not have a uniform thickness.

The “the support surface comprising an inner region configured to support a substrate and an outer region to configured to support an edge ring … an inner radius aligned radially outward of a center of the body and inward of the outer region of the support surface, and an outer radius aligned under the outer region of the support surface“ of claim 8, the outer region is not a single point (as opposed to an inner edge of claims 1 and 15). Any point of this region read into the “outer region” in “between a center of the body and the outer region“. This also applies to claims 12-13.

The “wherein the coating is coated on at least part of the first electrode using one or more of skin coating, surface chemistry modification, electroplating, etching, oxidizing, vacuum-based metal deposition, plastic coating, and/or acid dipping” of claim 11 is a product by process claim. See MPEP 2113.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the inner surface”, there is no antecedent basis of this limitations.

The portion of claim 15 will be examined inclusive “the innermost surface”.

Dependent claims 16-20 are also rejected under USC 112(b) at least due to dependency to rejected claim 15.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-8, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (US 7024105, hereafter ‘105), in view of Ootsuka et al. (US 20030071260, hereafter ‘260). Or as being unpatentable over ‘260 in view of ‘105.
‘105 teaches some limitations of:

The support pedestal 126 comprises a substrate heater assembly 148 … The substrate heater assembly 148 comprises a body (heater member 132) and an annular ring 134 disposed in a recess (substrate pocket) 150 of the heater member (col. 3, lines 21-33, the claimed “a body, the body comprising a support surface”),  The inner edge 208 of the annular ring comprises a wall 214 and a bevel 218 (Fig. 2B, col. 5, lines 10-11, the claimed “a stepped surface that protrudes upwards from the support surface, and an innermost surface extending upwards from the support surface, the stepped surface being disposed about the support surface to surround the support surface, and the stepped surface defining an edge ring”), In an alternative embodiment of the invention, the ring may be integrally incorporated with the heating member as a single contiguous element. Having the advantageous deposition process enhancing features of the ring incorporated integrally into the body of the substrate support assembly provides economy by reducing the number of components while increasing chamber to chamber processing uniformity (col. 6, lines 43-49, the claimed “such that the edge ring is integrated with the pedestal to form the body that is monolithic”);
The heater member 132 further comprises a plurality of embedded heating elements 158, a temperature sensor (e.g., thermocouple) 160, and a plurality of radio-frequency (RF) electrodes 162 (col. 3, lines 33-37, RF electrodes 162 is the claimed “an 
Claim 8:  The reactor 100 comprises a process chamber 102 and a controller 110. The process chamber 102 generally comprises a body (wall) 130 having a lid assembly 118, a substrate support pedestal 126 (Fig. 1, col. 3, lines 1-4, the claimed “A pedestal for disposition in a substrate processing chamber, comprising”): 
The support pedestal 126 comprises a substrate heater assembly 148 … The substrate heater assembly 148 comprises a body (heater member 132) and an annular ring 134 disposed in a recess (substrate pocket) 150 of the heater member (col. 3, lines 21-33, the claimed “a body comprising a support surface, the support surface comprising an inner region configured to support a substrate and an outer region to configured to support an edge ring, the outer region disposed outwardly of the inner region”),  
The heater member 132 further comprises a plurality of embedded heating elements 158, a temperature sensor (e.g., thermocouple) 160, and a plurality of radio-frequency (RF) electrodes 162 (col. 3, lines 33-37, RF electrodes 162 is the claimed “a first electrode disposed in the body at a first depth below the support surface”).
Claim 15: The reactor 100 comprises a process chamber 102 and a controller 110. The process chamber 102 generally comprises a body (wall) 130 having a lid assembly 118, a substrate support pedestal 126 (Fig. 1, col. 3, lines 1-4, the claimed “A 
The support pedestal 126 comprises a substrate heater assembly 148 … The substrate heater assembly 148 comprises a body (heater member 132) and an annular ring 134 disposed in a recess (substrate pocket) 150 of the heater member (col. 3, lines 21-33, the claimed “the pedestal comprising a support surface”); 
The heater member 132 further comprises a plurality of embedded heating elements 158, a temperature sensor (e.g., thermocouple) 160, and a plurality of radio-frequency (RF) electrodes 162 (col. 3, lines 33-37, RF electrodes 162 is the claimed “an electrode disposed at a depth below the support surface”),
The inner edge 208 of the annular ring comprises a wall 214 and a bevel 218 (Fig. 2B, col. 5, lines 10-11, the claimed “and an edge ring, the edge ring comprising an innermost surface, an outer surface, an upper surface, and a bevel on an upper end of the inner surface, the bevel extending between the innermost surface and the upper surface” and as shown in Fig. 2B).

‘105 does not teach the other limitations of:
Claim 1: a coating coated on at least part of the electrode, the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the electrode, and the coating having: an inner radius aligned radially outward of a center of inward of the innermost surface, and an outer radius aligned radially outwardly of the innermost surface.
  Claim 8: a coating coated on at least part of the first electrode, the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the first electrode, and the coating having: an inner radius aligned radially outward of a center of the body and inward of the outer region of the support surface, and an outer radius aligned under the outer region of the support surface.
Claim 15: and a coating coated on at least part of the electrode, the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the electrode, and the coating having an inner radius and an outer radius;
the inner radius of the coating aligned radially outward of a center of the pedestal and inward of the innermost surface of the edge ring, and the outer radius of the coating aligned radially outwardly of the innermost surface.

‘260 is an analogous art in the field of Susceptor With Built-in Electrode And Manufacturing Method Therefor (title), manufacturing methods for semiconductor devices such as IC, LSI and VLSI, a move towards single substrate processing ([0004]), a susceptor formed from an aluminum nitride based sintered body ([0007]). ‘260 teaches that This susceptor with a built-in electrode 21 comprises: … an internal electrode 24 which is formed between the mounting plate 22 and the support plate 23 (Fig. 1, [0059]), both sides of the internal electrode 24 are coated with a nonconductive material 30 ([0068]), for the purpose of corrosion resistance and plasma resistance and improved nonconductivity under high temperatures ([0017]).


Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added nonconductive material coating, as taught by ‘260, to the RF electrode 162 of ‘105, for the purpose of corrosion resistance and plasma resistance and improved nonconductivity under high temperatures, as taught by ‘260 ([0017]). Note the added nonconductive material coating covers entire RF electrode 162, including at the location “an inner radius aligned radially outward of a center of the body and inward of the outer region of the support surface, and an outer radius aligned under the outer region of the support surface“ and another coating at center region, these two coatings abut each other.

Alternatively, ‘260 as the primary reference. ‘260 does not teach the edge ring. It would have been obvious to have added integrated edge ring of ‘105 to ‘260 for the purpose of focusing the plasma.

’105 further teaches the limitations of:
Claim 2: “wherein the edge ring is a first portion of the body and a second portion of the body includes the support surface” is by definition.
most surface and the stepped surface” and as shown in Fig. 2B).
Claim 16: The inner edge 208 of the annular ring comprises a wall 214 and a bevel 218 (Fig. 2B, col. 5, lines 10-11 “wherein the bevel includes a sloped profile that extends at an angle between the innermost surface and the upper surface of the edge ring”, and “the angle is measured between a first axis that extends upward and orthogonally from the support surface and a second axis that extends along the sloped profile of the bevel” is by definition).
Claim 17: upward at an angle 224 of about 10 to 40 degrees (col. 5, lines 17-28), In this embodiment, the annular ring 134 had … an angle 224 of about … 30 degrees (col. 6, lines 21-24, the claimed “wherein the angle is within a range of 10 degrees to 90 degrees”).
Claim 18: upward at an angle 224 of about 10 to 40 degrees (col. 5, lines 17-28,  “wherein the angle is within a range of 12 degrees to 18 degrees” of claim 18”, see MPEP 2144.05 I).
Claim 19: In an alternative embodiment of the invention, the ring may be integrally incorporated with the heating member as a single contiguous element. Having the advantageous deposition process enhancing features of the ring incorporated integrally into the body of the substrate support assembly provides economy by 

‘260 teaches the limitations of:
	Claim 11: use a coating method such as screen printing ([0089], the claimed “wherein the coating is coated on at least part of the first electrode using one or more of skin coating, surface chemistry modification, electroplating, etching, oxidizing, vacuum-based metal deposition, plastic coating, and/or acid dipping”, note this is a product by process claim).
Claims 12-13: because claim 8 “a coating coated on at least part of the first electrode” does not exclude coating at the other regions, it would be obvious to define part of coating cover only the claimed “wherein the coating is coated onto a portion of the first electrode that is aligned radially inside of the outer region of the support surface“ and “wherein the coating is coated onto a portion of the first electrode that is aligned under the outer region of the support surface”.
Claim 21, and alternatively, claims 1-2, 7-8, 11-13, and 15-19, are rejected under 35 U.S.C. 103 as being unpatentable over ‘105, in view of ‘260, Hao et al. (US 20020059981, hereafter ‘981), and Weldon et al. (US 6721162, hereafter ‘162)


‘981 is an analogous art in the field of Lower Electrode Design For Higher Uniformity (title), A plasma processing system (abstract), Substrate 110 is introduced into chamber 102 and disposed on a pedestal 112, which acts as a chuck and a lower electrode (Fig. 2, [0019]). ‘981 teaches that the impedance matching layer is arranged to adjust the impedance (e.g., sheath voltage) at the edge of the substrate such that the impedance at the edge of the substrate is equal to the impedance at the center of the substrate ([0036]), the uniformity pedestal 130 generally includes an electrode 152, a chuck 154, an edge ring 156 and an impedance matching layer 158. The electrode 152 is configured for generating an electric field that is sufficiently strong to couple energy through the chuck 154, the edge ring 156, the impedance matching layer 158 and a substrate 160 (Fig. 3, [0024]), the impedance matching layer 158 is configured for altering the impedance of the electric field produced near the edge of the substrate 160. By altering the impedance, a more uniform coupling of energy is produced across the surface of the substrate. As a result, process uniformity may be obtained such that the process rate at the center of the substrate is substantially equal to the process rate at the edge of the substrate ([0030], 3rd sentence), the impedance matching layer 158 is sandwiched between the edge ring coupled to the upper surface of the electrode 152. In another embodiment, the impedance matching layer 158 is coupled to the lower surface of the edge ring 156. In either embodiment, the connection between the impedance matching layer 158 and the corresponding surface may be made in any suitable manner. In a preferred embodiment, however, the impedance matching layer is bonded on the corresponding surface (e.g., edge ring or electrode) to produce better thermal and electrical bonds. By way of example, a bonding process such as silicon elastomer works well ([0031]). Fig. 3 shows the impedance matching layer 158 having an inner radius smaller than the inner surface of the protrusion of the edge ring 156.

‘162 is an analogous art in the field of Electrostatic Chuck Having Composite Dielectric Layer (title), useful in a plasma process chamber to process substrates, such as semiconductor wafers (abstract). ‘162 teaches that the electrostatic chuck 100 comprises an electrode 110 covered by, and more preferably embedded in, a dielectric member 115 that electrically isolates the electrode from the substrate (col. 6, lines 41-45), as shown in FIG. 15, a composite dielectric member 115 comprising a first dielectric material 172 having first electrical properties; and a second dielectric material 174 having second electrical properties, is used to cover the electrode 110 (which is illustrated as a base 105 that serves as the electrode, but also includes the embedded electrode version). In a preferred configuration, the first dielectric material 172 is disposed over a central portion of the electrode 110 (which is substantially entirely covered by the substrate 55 during operation of the chuck 100); and the second higher resistivity than the semiconducting dielectric member … the composite dielectric coating 115 can comprise a first dielectric member 172 having a first dielectric breakdown strength, and a second dielectric member 174 having a second dielectric breakdown strength. Preferably, the second dielectric breakdown strength is higher than the first dielectric breakdown strength to prevent plasma discharge or electrostatic charge neutralization at the peripheral edge of the chuck (col. 22, lines 46-67). ‘162 also teaches that The semiconducting or composite dielectric member 115 can be formed by a variety of conventional methods, as apparent to those skilled in the art, including for example, isostatic pressing, thermal spraying, sputtering, CVD, PVD, solution coating, or sintering a ceramic block with the electrode 110 embedded therein (col. 23, lines 21-26).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adjust the impedance at the edge of the substrate to be equal to the center of the substrate by adding a layer 158, as taught by ‘981, below the annular ring 134 of ‘105, with higher resistivity at edge region, as taught by ‘162, for the purpose of more uniform coupling of energy, as taught by ‘981 ([0030], 4th sentence), and preventing plasma discharge or electrostatic charge neutralization at the peripheral edge of the chuck, as taught by ‘162 (col. 22, 


Claims 2, 7, 11, and 16-10 rejections are discussed above.

‘162 further teaches the limitations of:
Claims 12-13: the impedance matching layer 158 (the claimed “wherein the coating is coated onto a portion of the first electrode that is aligned radially inside of the outer region of the support surface“ and “wherein the coating is coated onto a portion of the first electrode that is aligned under the outer region of the support surface”, see claim interpretation above).

‘981 further teaches the limitations of:
Claim 21: the impedance matching layer may be formed from a suitable material such as a dielectric, semi-conductive or conductive material. By way of example, materials such as … silicon oxides … anodized aluminum and aluminum ceramics such as aluminum oxide work well ([0032], the claimed “wherein the coating is formed of one or more of a refractory oxide or a polymer”). 
Claims 3-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘105 and ‘260 (optionally with ‘981 and ‘162), as being applied to claims 2 and 15 rejection above, in view of Redeker et al. (US 20030180459, hereafter ‘459).
The combination of ‘105 and ‘260 (optionally with ‘981 and ‘162) does not teach the limitations of:
	Claim 3: wherein the first portion having the edge ring has a volumetric electrical resistivity that is different than a volumetric electrical resistivity of the second portion having the support surface.
	Claim 4: wherein the volumetric electrical resistivity of the first portion having the edge ring is less than the volumetric electrical resistivity of the second portion having the support surfac
Claim 5: wherein the first portion having the edge ring comprises a first material, and the second portion having the support surface comprises a second material that is different than the first material.
Claim 20: wherein a volumetric electrical resistivity of the edge ring is less than a volumetric electrical resistivity of the pedestal.

	‘105 further teaches that the heating member 132 and annular ring 134 are formed of a ceramic material, such as aluminum nitride (AlN), aluminum oxide (Al2O3), (col. 4, lines 43-45).

‘459 is an analogous art in the field of Technique For Improving Chucking Reproducibility (title) in plasma enhanced CVD processing of substrates (abstract). ‘459 describes arcing problem ([0007]) and charging build up leading to waiting time for substrate removal ([0008]). ‘459 teaches that One solution to the dechucking problem has been to dope the ceramic surface of the chuck with conductive impurities to increase the surface conductivity of the chuck. Doping of the surface enables a residual charge to move more easily between the chucking electrode and the wafer interface ([0009]), The electrostatic chuck is preferably made of a ceramic material, most preferably aluminum oxide (Al2O3) or aluminum nitride (AlN) which is doped with metallic impurities in order to render it more conductive to dissipate any charge build up occurring thereon ([0028], last sentence, therefore, less resisitivity on the surface of the chuck).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have doped the integrated annular ring 134 and the support pedestal 126 (the heating member 132) of ‘105 with metallic impurities, as taught by ‘459, for the purpose of solving arcing and dechucking problems, as taught by ‘459 ([0007]-[0009]). Note because doping is on the surface of the chuck, the chuck body would have a different/higher volumetric electrical resistivity.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘105 and ‘260 (optionally with ‘981 and ‘162), as being applied to claim 8 rejection above, further in view of Dorf et al. (US 20170358431, hereafter ‘431).
‘260 is silent on the depth of the internal electrode 24 from the mounting surface 22a. ‘260 does not teach the limitations of:
	Claim 9: wherein the first depth is within a range of 0.5 mm to 4 mm.
	Claim 10: wherein the first depth is at least 1.2 mm.

‘431 is an analogous art in the field of a substrate support, the substrate support including an electrostatic chuck, a chucking pole, a substrate support surface and an electrode separated from the substrate support surface by a layer of dielectric material (abstract), plasma processing chamber includes a radiofrequency (RF) bias generator, which supplies an RF voltage to a “power electrode”, a metal baseplate embedded into the “electrostatic chuck” (ESC) ([0003]). ‘431 teaches that alternatively, the ceramic thickness between the power electrode 313 and the surface of the substrate support can be selected to be approximately 3-5 mm (Fig. 3, [0056], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted 3-4 mm distance between the power electrode and the surface of the substrate support, as taught by ‘431, as the depth of the internal electrode 24 from the mounting surface 22a of ‘260, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
In regarding interview summary, see the bottom of page 6, Applicants assert that the examiner agrees the amendment overcomes the rejection. This is not what’s been recorded in the examiner’s interview summary (11/19/2021). Some further issues are discussed below.
In regarding to the art rejection, Applicants summarily assert that the rejection is improper, see the bottom of page 7.
This argument is found not persuasive.
The examiner maintains the rejection was proper in regarding to the previous claim set.
During the interview, the examiner reminds Applicants that the need to coating “exclude between” or no coating at the center portion of the electrode 240, this is because that “a coating coated on at least part of the electrode” does not exclude other coatings. Applicants argue “the coating have an inner radius outward of
The examiner further points out that “a body, the body comprising a support surface, a stepped surface that protrudes upwards from the support surface, and an innermost surface extending upwards from the support surface”, this creates two problems. One is that “an innermost surface can be many sub-surface, particular if there are other features on the support surface. The other is that the coating on the electrode is compared to the edge ring, particularly to the innermost surface of the edge ring (this is again suggested during the previous interview). Again, this is a new issue not in condition for appeal. At this point, Applicants decide to leave the interview.
The examiner did not have a chance to point out the third issue “a coating coated on at least part of the electrode … an outer radius aligned radially outwardly of the innermost surface”, as the innermost surface refers to the body, this innermost surface is a horizontal surface, “outwardly of the horizontal surface” creates ambiguity. Again, defining the innermost surface of the edge ring would be a vertical surface, “outwardly of the innermost surface of the edge ring” is clearer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080041312 dielectric layer 32 only at center portion away from focus ring 45 (Fig. 1). US 20100243606 dielectric layer 46a inner of edge ring 36 (extra internal electrode 46b) (Fig. 2). US 20110126984 is cited for dielectric coupling ring 285 inner of edge ring 280 (Fig. 2A).

US 20040112544 is cited for arcing between wafer and the focus ring ([0008]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.